NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 02/15/22, with respect to claims 1, 15, 18, and 26 have been fully considered and are persuasive.  The rejections of these claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or to make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a substantially closed-figure shaped wall extending transversally from the inner surface of the body across the cylindrical body cavity, an opening being formed in the substantially closed-figure shaped wall for receiving at least partially the roll support therethrough when the bushing is in the central cavity of the web material roll, said 
The prior art of record fails to anticipate or to make obvious the entire combination of claim recitations set forth by claim 15.  Specifically, claim 15 requires: 
a roll of web material having a hollow core defining a central cavity, 
a wall extending transversally from the inner surface of the body across the cylindrical body cavity, an opening being formed in the wall for receiving at least partially the roll support therethrough, said opening being bordered by a roll support contacting surface, the wall being at least partially tiltable about the inner surface of the body upon engagement of the wall with the roll support; and
The prior art of record fails to anticipate or to make obvious the entire combination of claim recitations set forth by claim 18.  Specifically, claim 18 requires a substantially closed-figure shaped wall extending transversally from the inner surface of the body across the cylindrical body cavity, an opening being formed in the substantially closed-figured shaped wall for receiving at least partially the roll support therethrough when the bushing is in the central cavity of the web material roll, said opening being bordered by a roll support contacting surface, the substantially closed-figure shaped wall being at least partially tiltable about the inner surface of the body upon engagement of the substantially closed-figure shaped wall with the roll support.
The prior art of record fails to anticipate or to make obvious the entire combination of claim recitations set forth by claim 26.  Specifically, claim 26 requires: 

inserting the bushing in the central cavity of the web material roll; 
inserting the free end of the roll support within the opening of the wall, thereby at least partially tilting the wall about the inner surface of the body and engaging the one or more bearing surfaces of the bushing with at least one of the first and second portions of the roll support.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                  

/SANG K KIM/           Primary Examiner, Art Unit 3654